--------------------------------------------------------------------------------

EXECUTION COPY

Fourth Amendment


to


Second Lien Term Loan Agreement


Among


Rosetta Resources Inc.,
as Borrower,


BNP Paribas,
as Administrative Agent,


and


The Lenders Signatory Hereto




Effective as of June 9, 2008


 
 

--------------------------------------------------------------------------------

 

Fourth Amendment to Second Lien Term Loan Agreement


This Fourth Amendment to Second Lien Term Loan Agreement (this “Fourth
Amendment”) executed effective as of the 9th of June, 2008 (the “Fourth
Amendment Effective Date”) is among Rosetta Resources Inc., a corporation formed
under the laws of the State of Delaware (the “Borrower”); each of the
undersigned guarantors (the “Guarantors”, and together with the Borrower, the
“Obligors”); each of the Lenders that is a signatory hereto; and BNP Paribas, as
administrative agent for the Lenders (in such capacity, together with its
successors, the “Administrative Agent”).


Recitals


A.       The Borrower, the Administrative Agent and the Lenders are parties to
that certain Second Lien Term Loan Agreement dated as of July 7, 2005, as
amended by the First Amendment to Second Lien Term Loan Agreement dated
September 26, 2005, the Second Amendment to Second Lien Term Loan Agreement,
dated December 6, 2006 and the Third Amendment to Second Lien Term Loan
Agreement, dated May 1, 2007 (as amended, the “Credit Agreement”), pursuant to
which the Lenders have made certain credit available to and on behalf of the
Borrower.


B.        The Borrower has requested and the Administrative Agent and the
Lenders have agreed to amend certain provisions of the Credit Agreement.


C.        NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


Section 1.       Defined Terms.  Each capitalized term which is defined in the
Credit Agreement, but which is not defined in this Fourth Amendment, shall have
the meaning ascribed such term in the Credit Agreement.  Unless otherwise
indicated, all section references in this Fourth Amendment refer to the Credit
Agreement.


Section 2.        Amendments to Credit Agreement.


2.1       Section 1.02.  The following definitions are hereby added or amended
and restated in its entirety as follows:


“Agreement” means this Second Lien Term Loan Agreement, as amended by the First
Amendment to Second Lien Term Loan Agreement, dated September 26, 2005, the
Second Amendment to Second Lien Term Loan Agreement, dated December 6, 2006, the
Third Amendment to Second Lien Term Loan Agreement, dated May 1, 2007 and the
Fourth Amendment to Second Lien Term Loan Agreement, dated June 9, 2008, as the
same may from time to time be further amended, modified, supplemented or
restated.
 
 
Page 2

--------------------------------------------------------------------------------

 
 
2.2       Section 9.21.  Section 9.21 is hereby amended by replacing $5,000,000
with $15,000,000 in the second sentence.
 
Section 3.       Conditions Precedent.  The effectiveness of this Fourth
Amendment is subject to the receipt by the Administrative Agent of the following
documents and satisfaction of the other conditions provided in this Section 3,
each of which shall be reasonably satisfactory to the Administrative Agent in
form and substance:


3.1      Payment of Outstanding Invoices.  Payment by the Borrower to the
Administrative Agent of all fees and other amounts due and payable on or prior
to the Fourth Amendment Effective Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower.


3.2      Fourth Amendment.  The Administrative Agent shall have received
multiple counterparts as requested of this Fourth Amendment from the Majority
Lenders.


3.3       No Default.  Other than the possible Defaults/Events of Default, if
any may exist, described in that certain Waiver Letter (the “Litigation Waiver
Letter”) dated August 27, 2007 among the Borrower, the Administrative Agent and
the Majority Lenders, no Default or Event of Default shall have occurred and be
continuing as of the Fourth Amendment Effective Date.


Section 4.       Representations and Warranties; Etc.  Each Obligor hereby
affirms:  (a) that as of the date of execution and delivery of this Fourth
Amendment, except as set forth in the Litigation Waiver Letter, all of the
representations and warranties contained in each Loan Document to which such
Obligor is a party are true and correct in all material respects as though made
on and as of the Fourth Amendment Effective Date (unless made as of a specific
earlier date, in which case, was true as of such date); and (b) that, except as
set forth in the Litigation Waiver Letter, after giving effect to this Fourth
Amendment and to the transactions contemplated hereby, no Defaults exist under
the Loan Documents or will exist under the Loan Documents.


Section 5.        Miscellaneous.


5.1       Confirmation.  The provisions of the Credit Agreement (as amended by
this Fourth Amendment) shall remain in full force and effect in accordance with
its terms following the effectiveness of this Fourth Amendment.


5.2      Ratification and Affirmation of Obligors.  Each of the Obligors hereby
expressly (i) acknowledges the terms of this Fourth Amendment, (ii) ratifies and
affirms its obligations under the Guarantee Agreement and the other Security
Instruments to which it is a party, (iii) acknowledges, renews and extends its
continued liability under the Guarantee Agreement and the other Security
Instruments to which it is a party and agrees that its guarantee under the
Guarantee Agreement and the other Security Instruments to which it is a party
remains in full force and effect with respect to the Indebtedness as amended
hereby.

 
Page 3

--------------------------------------------------------------------------------

 
 
5.3      Counterparts.  This Fourth Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.


5.4      No Oral Agreement.  This written Fourth Amendment, the Credit Agreement
and the other Loan Documents executed in connection herewith and therewith
represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous, or unwritten oral agreements of the
parties.  There are no subsequent oral agreements between the parties.


5.5      Governing Law.  This Fourth Amendment (including, but not limited to,
the validity and enforceability hereof) shall be governed by, and construed in
accordance with, the laws of the State of New York.

 
Page 4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed effective as of the date first written above.




BORROWER:
ROSETTA RESOURCES INC.
                           
By:
/s/ Michael J. Rosinski      
Michael J. Rosinski, Executive Vice President,
   
Chief Financial Officer, Secretary and Treasurer
               
GUARANTORS:
       
ROSETTA RESOURCES OFFSHORE, LLC,
 
ROSETTA RESOURCES HOLDINGS, LLC,
 
ROSETTA RESOURCES OPERATING GP, LLC,
 
ROSETTA RESOURCES OPERATING LP
         
By:
Rosetta Resources Operating GP, LLC, its general partner
         
By:
/s/ Michael J. Rosinski      
Michael J. Rosinski, Executive Vice
   
President, Chief Financial Officer,
   
Secretary and Treasurer


 
Fourth Amendment – 2nd Lien Term Loan Agreement

 
Signature Page - 5

--------------------------------------------------------------------------------

 



ADMINISTRATIVE AGENT:
BNP PARIBAS,
   
as Administrative Agent
                   
By:
/s/ Evans R. Swann        
Name:
Evans R. Swann    
Title:
Managing Director                    
By:
/s/ Polly Schott    
Name:
Polly Schott    
Title:
Director          
LENDERS:
BNP PARIBAS
                   
By:
/s/ Evans R. Swann    
Name:
Evans R. Swann    
Title:
Managing Director                    
By:
/s/ Polly Schott    
Name:
Polly Schott    
Title:
Director            
WELLS FARGO ENERGY CAPITAL, INC.
                   
By:
/s/ Bryan McDavid     
Name:
Bryan Mc David    
Title:
Assistant Vice President                    
MAPLE STONE CREDIT OPPORTUNITY MASTER FUND, LTD.
                   
By:
     
Name:
     
Title:
   

 
 

 
Fourth Amendment – 2nd Lien Term Loan Agreement
 
Signature Page - 6

--------------------------------------------------------------------------------

 


LENDERS:
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
                       
By:
/s/ Brian N. Thomas    
Name:
Brian N. Thomas    
Title:
Vice President                         
PRUCO LIFE INSURANCE COMPANY
                       
By:
/s/ Brian N. Thomas    
Name:
Brian N. Thomas    
Title:
Vice President                        
AMERICAN SKANDIA LIFE ASSURANCE CORPORATION
                     
By:
Prudential Investment Management, Inc.,
     
as investment manager
                        By:
/s/ Brian N. Thomas
    Name:
Brian N. Thomas
    Title:
Vice President 
                        GATEWAY RECOVERY TRUST              
By:
Prudential Investment Management, Inc.,
     
as asset manager
                       
By:
/s/ Brian N. Thomas    
Name:
Brian N. Thomas    
Title:
Vice President   

 
 
Fourth Amendment – 2nd Lien Term Loan Agreement

 
Signature Page - 7

--------------------------------------------------------------------------------